            Case 1:20-cv-02995-EGS Document 13 Filed 05/03/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 JUDICIAL WATCH, INC.                               )
                                                    )
                 Plaintiff,                         )
                                                    )
        v.                                          )
                                                             Civil Action No. 20-2995 (EGS)
                                                    )
 U.S. DEPARTMENT OF JUSTICE,                        )
                                                    )
                 Defendant.                         )
                                                    )
                                                    )

                                   JOINT STATUS REPORT

       Pursuant to this Court’s Minute Order dated March 22, 2021, Plaintiff Judicial Watch, Inc.

(“Plaintiff”) and Defendant U.S. Department of Justice (“Defendant”), by and through their

respective counsel, submits this Joint Status Report to the Court.

       1.       At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

served by Plaintiff upon the Defendant seeking text messages sent from January 1, 2015 to

December 31, 2015 between FBI Deputy Director Andrew McCabe and Lisa Page, Jennifer

Leonard, Peter Strzok, and/or Lisa Monaco. ECF No. 1.

       2.       In the prior Joint Status Report, the parties informed the Court that the FBI

Record/Information Dissemination Section (“RIDS”) had completed its search for responsive

records, and made a final response to Plaintiff’s FOIA request on March 17, 2021.

       3.       The parties have conferred and Plaintiff has informed Defendant that it intends to

challenge the application of Exemptions 6 and 7(C) to identities redacted from the FBI’s

response.
           Case 1:20-cv-02995-EGS Document 13 Filed 05/03/21 Page 2 of 2




      4.       The parties propose the following dates for filing dispositive motions:

               Defendant shall file its Motion for Summary Judgment on or before June
               14, 2021;

               Plaintiff shall file its Opposition and any Cross-Motion for Summary
               Judgment, if any, on or before July 14, 2021;

               Defendant shall file its Reply/Cross-Opposition on or before July 30,
               2021; and

               Plaintiff shall file its Cross-Reply on or before August 13, 2021.


May 3, 2021                                   Respectfully submitted,

                                              CHANNING D. PHILLIPS
                                              Acting United States Attorney

                                              BRIAN HUDAK
                                              Acting Chief, Civil Division


                                        By:    /s/ Darrell C. Valdez
                                              DARRELL C. VALDEZ, D.C. Bar #420232
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2507
                                              Darrell.Valdez@usdoj.gov

                                              Counsel for Defendant




                                               /s/ Michael Bekesha
                                              MICHAEL BEKESHA, D.C. Bar # 995749
                                              JUDICIAL WATCH, INC.
                                              425 Third Street S.W., Suite 800
                                              Washington, DC 20024
                                              (202) 646-5172
                                              MBekesha@JUDICIALWATCH.org

                                              Counsel for Plaintiff



                                               -2-
